Citation Nr: 1343417	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  12-18 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1996 to April 1970. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.

The Board has reviewed the Veteran's physical claims file and his Virtual VA electronic claims file to ensure a complete review of the evidence.


FINDINGS OF FACT

1.  Hearing loss and tinnitus were not present until many years after service.  

2.  The preponderance of the evidence weighs against a finding that the Veteran's current hearing loss and tinnitus are related to acoustic trauma sustained in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).




(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  In June 2010, the Veteran was notified via letter of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was additionally notified of how VA determines disability ratings and effective dates if service connection is awarded.

Therefore, adequate notice was provided to the Veteran prior to the transfer and recertification of his case to the Board and it complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records and VA examination report are in the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

The record reflects that the Veteran underwent a VA examination to evaluate his claimed bilateral hearing loss and tinnitus in September 2010.  The report from that examination and the medical opinion have been included in the claims file for review.  This examination and opinion involved a review of the Veteran's claims file and his medical records, a thorough examination of the Veteran, and an opinion supported by rationale.  The Board finds that this examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Service Connection

The Veteran attributes his current hearing loss and tinnitus to acoustic trauma experienced during service as a Morse interceptor (radio interceptor).  He reports constant, daily exposure to high-pitched sounds while wearing headsets and without ear protection.  He also reports exposure to gunfire noise during basic training.  He asserts that the acoustic trauma in service caused hearing loss and tinnitus to develop and to progress over time, and claims service connection is warranted.

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Service connection may also be granted for chronic disorders, such as hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

The Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In addition, although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

In this case, although the Veteran has a current diagnosis of hearing loss and tinnitus, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current hearing loss and tinnitus disorders are related to the acoustic trauma sustained in service.

As the Veteran asserts that his hearing loss and tinnitus are the result of exposure to loud noises in service, a relationship or "nexus" to service may in this case be established on either a presumptive or direct basis.  See 38 C.F.R. §§ 3.303, 3.309.  Nonetheless, neither basis is availing.

First, the Veteran is not entitled to service connection for bilateral hearing loss and tinnitus on a presumptive basis because the evidence does not reflect that his hearing loss and tinnitus manifested in service or within one year of separation from service.  

Service connection for sensorineural hearing loss will rebuttably be presumed if it is manifest to a compensable degree within one year following active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a); see also M21-1MR III.iv.4.B.12.a ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a).").  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). 

Here, service treatment records do not document any reports of hearing difficulties or problems with the Veteran's ears.  A March 1970 report of medical examination for the purpose of separation from active duty reflects that audiometric test result thresholds at 500, 1000, 2000, 3000, and 4000 Hz were each no greater than 5 dB.  In addition, in an associated report of medical history, the Veteran endorsed that he had never had hearing loss or trouble with his ears.  Moreover, the Veteran first filed a claim for service connection for hearing loss and tinnitus in May 2010, over 40 years after separation.  The Board notes that this evidence tends to show that the Veteran's bilateral hearing loss and tinnitus did not have their onset during his active service and does not necessarily place the date of onset as having been during or immediately after service.

The Board notes that in the September 2010 Notice of Disagreement, the Veteran's representative referred to a 2005 report by the National Academies of Science Institute of Medicine  (IOM) entitled "Noise and Military Service" (IOM report) to argue that because adequate tests were not conducted for noise-induced hearing loss during service, the audiologist who examined the Veteran in September 2010 (discussed below) had no basis to conclude that noise-induced hearing loss was not demonstrated during service.  The IOM report apparently concluded that the military has not provided hearing examinations sufficient to assess noise-induced hearing loss, and specifically recommended that the tests include measurements above the 6000 Hz level in order to document the characteristic "notch" associated with noise-induced hearing loss during service.  

However, the IOM report specifically states that the "hallmark of noise-induced hearing loss is a characteristic noise notch in the audiogram that typically occurs between 3000 and 6000 Hz."  See IOM report at page 40.  Therefore, Veteran's separation examination, which tested at the 500 to 4000 Hz levels, includes, at least partially, the puretone thresholds in which the characteristic "notch" can appear.  Furthermore, the United States Court of Appeals for Veterans Claims has recognized that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In this case, however, the IOM report was not accompanied by the opinion of a medical professional.  Moreover, the information contained in the IOM report is general in nature and does not specifically discuss the Veteran's case.  Therefore, although the Board has no reason to doubt the veracity of the IOM report, the Board affords it little probative value, and finds that the information in it does not necessarily establish that the Veteran's claimed bilateral hearing loss and tinnitus had its onset during or immediately after service.

Furthermore, although the Veteran's lay statements purport to establish that the Veteran has had hearing loss and tinnitus since service, these statements are outweighed by the more objective evidence discussed above; specifically, the Veteran's normal hearing results at separation, his own report at separation that his hearing and ears were normal, and the lack of evidence of complaints or treatment 40-years after separation.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007), Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Nonetheless, the Board has a duty to assess the credibility and weight given to lay evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

For the foregoing reasons, the preponderance of the evidence shows that the Veteran's bilateral hearing loss and tinnitus were not manifested during service or within the year after his separation from service, and that he has not had continuous difficulty hearing since service separation; the Veteran is not entitled to service connection on a presumptive basis, including on the basis of continuity of symptomatology.

The Board also finds that the Veteran is not entitled to service connection for bilateral hearing loss and tinnitus based on a medical nexus between active duty service and his current disorders (direct basis).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court of Appeals for Veterans Claims held that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id. at 160.  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In this case, there is conflicting evidence on the issue of nexus, which must be weighed.  

Support for this claim includes the Veteran's lay statements that he believes his hearing loss and tinnitus was caused by service.  This evidence is contradicted by a September 2010 VA audiological examination report in which the VA examiner opined that there was no nexus between the Veteran's bilateral hearing loss and tinnitus and the Veteran's service.  The VA examiner acknowledged the Veteran's reports of acoustic trauma during service as a result of listening to headsets as a Morse code translator and exposure to gunfire during basic training; the VA examiner also noted the Veteran's report of post-service occupational noise exposure to machinery noise in automobile manufacturing plants.  After considering the above, the VA examiner gave a negative opinion on nexus; her rationale was that there is evidence that the Veteran's in-service exposure did not result in hearing loss given his normal auditory thresholds at separation from service, there was no significant threshold shift beyond test re-test variability, there were no complaints of hearing problems in service although other conditions were reported, and the Veteran's hearing loss and tinnitus most likely resulted from post-service noise exposure and normal aging.

To the extent that the Veteran argues that the VA examiner's rationale is invalid because she based it on the Veteran's normal hearing at separation, the Board acknowledges that under Hensley (supra) and Ledford v. Derwinski, 3 Vet. App. 87 (1992), VA may not deny service connection for hearing loss simply because a hearing loss disability (as defined by 38 C.F.R. § 3.385) was not present on audiometric testing at separation from service.  The Board finds, however, that the VA examiner's opinion is adequate and does not contravene Hensley and Ledford because the VA examiner did not base her opinion on a belief that service connection is unavailable when a veteran leaves service with normal hearing as defined by 38 C.F.R. § 3.385.  Instead, the VA examiner opined that there was no medical relationship between the current hearing loss and tinnitus and noise exposure in service given the normal hearing on separation plus an alternative etiology for the delayed onset of hearing loss and tinnitus.  The Board finds that this is an adequate opinion based on medical analysis of the evidence rather than an invalid legal determination.

Regarding the Veteran's lay statements that he believes there is a nexus between his hearing loss and tinnitus and his service, the Veteran has not demonstrated that he is an expert when it comes to diagnosis or etiology of audiologic conditions; he is therefore a layperson in this regard.  Nonetheless, the Board finds that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss and tinnitus.  Therefore, the Veteran's lay opinion could be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, in this case, the preponderance of the evidence demonstrates that there is a substantial gap in time between the Veteran's exposure to loud noises in service and the initial manifestation of his sensorineural hearing loss and tinnitus.  In such a circumstance, other potential causes of his sensorineural hearing loss and tinnitus must be considered.  Significantly, determining the precise etiology of the Veteran's hearing loss and tinnitus is not a simple question because there are multiple potential etiologies of the Veteran's sensorineural hearing loss, as cited by the September 2010 examiner.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss and tinnitus is not sufficient to outweigh the opinion of the expert who carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  Thus, the Board finds that the Veteran's lay opinion is not entitled to significant weight as compared to the September 2010 VA opinion.

For the reasons discussed above, as the negative September 2010 VA opinion on the question of nexus carries the most probative weight, the preponderance of the evidence contained in the entire file weighs against a finding that the Veteran's current hearing loss and tinnitus are related to the acoustic trauma sustained in service.  Consequently, service connection for bilateral hearing loss and tinnitus is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable here because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


